MEMORANDUM **
Richard T. Brown appeals from the district court’s order denying his motion to reconsider its decision not to impose a materially different sentence following a limited remand under United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Brown contends that his sentence is unreasonable because the district court did not consider the sentencing factors set forth in 18 U.S.C. § 3553(a) and impermissibly relied on his drug addiction as a reason not to resentence. We disagree, and we affirm. See United States v. Combs, 470 F.3d 1294, 1296-97 (9th Cir.2006); United States v. Plouffe, 445 F.3d 1126, 1131-32 (9th Cir.), cert. denied, 547 U.S. 1158, 126 S.Ct. 2314, 164 L.Ed.2d 832 (2006).
Brown’s request to transfer this case to a different district court judge is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.